      Case 2:19-cv-00794-HB Document 32 Filed 07/08/20 Page 1 of 14



               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JOSEPH DENHAM                        :             CIVIL ACTION
                                      :
             v.                       :
                                      :
 CHILDREN’S HOSPITAL OF               :
 PHILADELPHIA, et al.                 :             NO. 19-0794


                              MEMORANDUM

Bartle, J.                                                  July 8, 2020

          Plaintiff Dr. Joseph Denham, a pediatric

anesthesiologist,   brings this action against the Children’s

Hospital of Philadelphia (“CHOP”), Children’s Anesthesiology

Associates (“CAA”), and the Trustees of the University of

Pennsylvania (“Penn”) for failure-to-accommodate and age and

disability discrimination in violation of the Americans with

Disabilities Act (“ADA”), 42 U.S.C. §§ 12101, et seq., the Age

Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621, et

seq., the Pennsylvania Human Relations Act (“PHRA”), 43 P.S. §§

951, et seq., and the Philadelphia Fair Practices Ordinance

(“PFPO”), Phila. Code §§ 9-1101, et seq.       Dr. Denham seeks

punitive as well as compensatory damages on each claim.          Before

the Court is the motion of the defendants for summary judgment

on all claims pursuant to Rule 56 of the Federal Rules of Civil

Procedure.
      Case 2:19-cv-00794-HB Document 32 Filed 07/08/20 Page 2 of 14



                                    I

          Under Rule 56 of the Federal Rules of Civil Procedure,

summary judgment is appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”       Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).   A factual dispute is genuine if the evidence is such

that a reasonable factfinder could return a verdict for the

nonmoving party.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247–48 (1986).   A factual dispute is material if it might affect

the outcome of the suit under governing law.        Id. at 248.

          We view the facts and draw all inferences in favor of

the nonmoving party.    See In re Flat Glass Antitrust Litig., 385

F.3d 350, 357 (3d Cir. 2004).      We grant summary judgment where

there is insufficient record evidence for a reasonable factfinder

to find for the nonmoving party.    See Anderson, 477 U.S. at 252.

“If a party fails to properly support an assertion of fact or fails

to properly address another party’s assertion of fact as required

by Rule 56(c), the court may . . . consider the fact undisputed for

the purposes of the motion.”    Fed. R. Civ. P. 56(e)(2).

                                   II

          The following facts are not disputed or are taken in a

light favorable to Dr. Denham, the nonmoving party.         In July

2000, CHOP hired Dr. Denham as an attending pediatric

                                   -2-
        Case 2:19-cv-00794-HB Document 32 Filed 07/08/20 Page 3 of 14



anesthesiologist in the Division of General Anesthesiology, one

of multiple divisions within CHOP’s larger Department of

Anesthesiology and Critical Care Medicine.          Dr. Denham received

a contemporaneous faculty appointment with the University of

Pennsylvania Perelman School of Medicine, and, in 2011, also

became the Medical Director of the Perelman Center for Advanced

Medicine.

            Dr. Denham was involved in three motor vehicle

accidents while employed at CHOP.         The first accident occurred

in 2002.    Dr. Denham severely injured his neck, left shoulder,

arm, and hand in the accident.       Dr. William Greeley, then the

Chairman of CHOP’s Department of Anesthesiology and Critical

Care Medicine, permitted Dr. Denham to reduce his workload and

call schedule due to his injuries.        Dr. Denham reduced his call

schedule further after he was involved in a second accident in

2007.   He was also permitted to continue to work four days per

week.   After Dr. Denham was involved in a third accident in

2014, CHOP allowed him to modify his work schedule to three days

and no longer to be on call.1       Dr. Denham’s physicians

recommended each of the reductions to his schedule.

            In July 2016, Dr. Charles Dean Kurth took over as

Chairman of the Department of Anesthesiology and Critical Care



1. The exact details of the progressive reduction in Dr.
Denham’s call schedule are not contained in the record.
                                    -3-
      Case 2:19-cv-00794-HB Document 32 Filed 07/08/20 Page 4 of 14



Medicine, at which point he met with the roughly 120 physicians

and scientists in the Department.       Dr. Kurth came to learn of

several inequitable arrangements whereby certain physicians in

the Department were permitted to work reduced schedules and not

to be on call.   These arrangements caused morale issues among

some physicians and made it more difficult to manage clinical

coverage in the Department.

          In August 2017, Dr. Kurth met with Dr. Denham as a

part of his individual meetings with the Department’s faculty.

Dr. Denham informed Dr. Kurth that he worked a reduced schedule

due to a medical disability.     The two also discussed Dr.

Denham’s role as the Medical Director of the Perelman Center for

Advanced Medicine.     According to Dr. Denham, during this

conversation Dr. Kurth commented on his age, said he was getting

tired, and advised him he should consider retiring.         Dr. Kurth

disputes ever making these comments.

          In 2018, Dr. Kurth introduced new employment models to

the Department of Anesthesiology and Critical Care Medicine.

The models were presented to Dr. Denham’s Division of General

Anesthesiology at a division-wide meeting on January 25, 2018.

At the time, physicians in the Division of General

Anesthesiology held faculty appointments with Penn which

administered their benefits, paid their salaries, and issued

their W-2 tax forms.    CHOP managed the day-to-day work and the

                                  -4-
      Case 2:19-cv-00794-HB Document 32 Filed 07/08/20 Page 5 of 14



retention of these physicians and reimbursed Penn for their

salaries and benefits.

          The roughly 60 physicians in Dr. Denham’s division

were asked to select from among four new employment models: (1)

full-time; (2) contractual; (3) a contractual path to

retirement; and (4) part-time limited.       The employment

arrangement of physicians who selected the full-time model

remained the same in relevant part.      Physicians who opted to

work a full-time work and call schedule kept their faculty

appointments and continued to receive benefits and salaries

through Penn.

          Those who wished to work less than full time were

required to choose from among the contractual, contractual path

to retirement, and part-time limited employment models.          The

contractual model allowed physicians to work a reduced work

schedule of four days per week, provided they kept a full call

commitment.   Physicians who selected this option retained their

faculty appointments and continued to receive benefits and

pro-rated salaries through Penn.

          The contractual path to retirement allowed a half-time

work schedule with no overnight calls.       Physicians who selected

this model also kept their faculty appointments and continued to

receive benefits and pro-rated salaries through Penn but were

required to commit to retirement within six years.

                                  -5-
      Case 2:19-cv-00794-HB Document 32 Filed 07/08/20 Page 6 of 14



          The part-time limited model required no fixed minimum

schedule or call commitment.     Physicians who selected the

part-time limited model would be paid a fixed rate per shift and

would transition from receiving pay and benefits from Penn to

receiving them from CHOP.     They would no longer be able to hold

faculty appointments with Penn or division leadership and

departmental roles such as Medical Director.

          Dr. Denham was the only one of 120 faculty members in

the Department of Anesthesiology and Critical Care who refused

to participate in the process of selecting an employment model.2

Dr. Denham successfully evaded numerous attempts by Dr. Kurth’s

assistant to set up a meeting to discuss the models.         Dr. Denham

testified at his deposition that he avoided the meeting because

he did not want to lose his Medical Director title, paid

vacation, professional expense account, and other Penn benefits

due to his disability.    He explained that from 2011 to 2017, Dr.

Philip Bailey, the Chief of the Division of General

Anesthesiology in which Dr. Denham worked, stated more than ten

times that Dr. Denham’s body had taken several hits and wasn’t




2.   Eight of the roughly 60 physicians in Dr. Denham’s Division
of General Anesthesiology worked less than full time when the
new employment models were introduced. Each selected a model.
CHOP permitted up to one year to transition into the model and
provided accommodations to address part-time physicians’
individual concerns.


                                  -6-
      Case 2:19-cv-00794-HB Document 32 Filed 07/08/20 Page 7 of 14



what it used to be.   Dr. Bailey testified that the two were

friends and he made these comments in a joking manner.

          Dr. Kurth and Dr. Denham finally spoke over the phone

on April 19, 2018.    Dr. Kurth attempted to explore the

contractual path to retirement and part-time limited employment

models with Dr. Denham.    Dr. Denham maintained that he did not

fit into any of the new employment models.        He again informed

Dr. Kurth that he worked three days a week and took no calls due

to a medical disability.    Dr. Denham testified that Dr. Kurth

told him that the only way for him to continue his employment

was to select the part-time limited option.3       Dr. Kurth insisted

that they meet in person by the end of that May.

          Dr. Denham again evaded the efforts of Dr. Kurth’s

assistant to set up a meeting to discuss the models.         It was

only after Dr. Kurth’s assistant warned Dr. Denham his pay and

benefits may cease that he agreed to meet on May 23, 2018.            On

May 22, 2018, Dr. Denham emailed Dr. Kurth, Dr. Bailey, and

CHOP’s Vice President of Human Resources to inform them he was

taking a medical leave of absence.4      That same day, Dr. Denham




3.   Dr. Kurth disputes giving this ultimatum. He testified at
his deposition that while the part-time limited model fit Dr.
Denham best, he did not know which model Dr. Denham wanted
because he refused to discuss it.

4.   Dr. Denham attached a note in which his doctor stated he
could not return to work until his release by a specialist.
                                  -7-
        Case 2:19-cv-00794-HB Document 32 Filed 07/08/20 Page 8 of 14



filed a claim against the defendants with the Equal Employment

Opportunity Commission.

            Dr. Denham did not attend the May 23, 2018 meeting

with Dr. Kurth.     He has not return to work since taking medical

leave and filing his employment discrimination claim on May 22,

2018.   Dr. Denham is currently on long-term disability.

                                    III

            We first address the claims of plaintiff for

compensatory damages under the ADA, ADEA, PHRA, and PFPO.

            To establish a prima facie claim for disability

discrimination under the ADA, a plaintiff must show: (1) he is a

disabled person; (2) he is otherwise qualified to perform the

essential functions of the job, with or without reasonable

accommodations; and (3) he suffered an adverse employment action

because of his disability.       Taylor v. Phoenixville Sch. Dist.,

184 F.3d 296, 306 (3d Cir. 1999).         A prima facie claim for age

discrimination under the ADEA requires a plaintiff to show that:

(1) he was at least forty years old; (2) he was qualified for

the position; (3) he suffered an adverse employment action; and

(4) the person who received the position was sufficiently

younger to support an inference of discriminatory intent.               Swain

v. City of Vineland, 457 F. App’x 107, 110 (3d Cir. 2012).

            Once a plaintiff establishes a prima facie claim for

discrimination, the burden of production shifts to the employer

                                    -8-
       Case 2:19-cv-00794-HB Document 32 Filed 07/08/20 Page 9 of 14



to articulate “a legitimate, nondiscriminatory reason” for any

adverse employment action.      Shaner v. Synthes, 204 F.3d 494, 500

(3d Cir. 2000).    If the defendant carries this burden, the

plaintiff then must have an opportunity to prove that the

reasons offered by the defendant were pretext.         Id.   The burden

of proof always remains with the plaintiff.         Id. at 500-01.

           Employment discrimination claims brought under the

PHRA and PFPO are reviewed under a comparable legal framework as

found in the ADA and ADEA.      See, e.g., Jones v. Sch. Dist. of

Phila., 198 F.3d 403, 410 (3d Cir. 1999); Taylor, 184 F.3d at

306.

           Defendants stress in their argument in support of

their summary judgment motion that Dr. Denham never suffered an

adverse employment action.      They maintain that he was never

fired or subjected to any change in the terms or conditions of

his employment.    Dr. Denham, it is undisputed, took a medical

leave of absence before he met with Dr. Kurth to discuss and

finalize his employment status.       Nevertheless, the case law

provides that an adverse action under certain circumstances may

occur before the tangible effects take place.         See Delaware

State College v. Ricks, 449 U.S. 250 (1980); Lebofsky v. City of

Phila., 394 F. App’x 935, 938 (3d Cir. 2010); Watson v. Eastman

Kodak Co., 235 F.3d 851, 852-53 (3d Cir. 2000).         It is the

Court’s view, based on the present record, that it is a jury

                                   -9-
      Case 2:19-cv-00794-HB Document 32 Filed 07/08/20 Page 10 of 14



question whether Dr. Denham suffered an adverse action under the

relevant statutes.    Whether Dr. Denham can prevail on the

remaining elements of these statutes is likewise for the jury as

genuine disputes of material fact exist.

          Thus, the motion of defendants CHOP and CAA for

summary judgment on plaintiff’s claims under the ADA, ADEA,

PHRA, and PFPO will be denied.

                                   IV

          We next turn to Dr. Denham’s claims for punitive

damages under each of the ADA, ADEA, PHRA, and PFPO.          The PHRA

does not provide for the recovery of punitive damages.          Hoy v.

Angelone, 720 A.2d 745, 749 (Pa. 1998) (citing 43 P.S. § 962).

          The ADA provides for the recovery of punitive damages

by a claimant who demonstrates that his or her employer engaged

in unlawful intentional discrimination or violated requirements

concerning the provision of reasonable accommodation.          42 U.S.C.

§ 1981a(a)(2).   To recover punitive damages under Section 1981a,

a claimant must demonstrate that his or her employer’s

discriminatory conduct was performed with malice or reckless

indifference to his federally protected rights.         42 U.S.C.

§ 1981a(b)(1).   “Malice” and “reckless indifference” pertain to

the employer’s knowledge that it may be acting in violation of

federal law, not its awareness that its conduct is



                                  -10-
      Case 2:19-cv-00794-HB Document 32 Filed 07/08/20 Page 11 of 14



discriminatory.   Kolstad v. Am. Dental Ass’n, 527 U.S. 526, 535

(1999) (internal quotations omitted).

            Under the ADEA, a plaintiff may recover for liquidated

damages which are punitive in nature.       Starceski v. Westinghouse

Elec. Corp., 54 F.3d 1089, 1102 (3d Cir. 1995).         To recover

liquidated damages the plaintiff must demonstrate the employer

either “knew or showed reckless disregard for the matter of

whether its conduct was prohibited by the ADEA.”         Id. at 1099.

             A plaintiff may also recover punitive damages under

the PFPO.   Phila. Code § 9-1122(3)(b).      However, like under the

ADA and ADEA, a plaintiff seeking to collect punitive damages

under Pennsylvania law must demonstrate that the conduct of the

defendant was “outrageous because of the defendant’s evil motive

or [its] reckless indifference to the rights of others.”          Feld

v. Merriam, 485 A.2d 742, 746–47 (Pa. 1984).

            Denham points to the deposition testimony of Dr.

Kurth, Dr. Bailey, and certain CHOP administrators in which they

admit they know age and disability discrimination are unlawful.

Dr. Denham argues that because these individuals knew that

discrimination was unlawful and nonetheless discriminated

against him, a reasonable juror could conclude that their

conduct meets the standard for punitive damages.

            It is undisputed that CHOP was attempting to bring

order and equity to the terms and conditions of employment of

                                  -11-
      Case 2:19-cv-00794-HB Document 32 Filed 07/08/20 Page 12 of 14



its many anesthesiologists.     In the process, Dr. Kurth or

another hospital administrator contacted each of the 120 faculty

members involved to work out new employment arrangements.              Dr.

Denham did his utmost to avoid any meeting with Dr. Kurth and

finally went on medical leave just before his meeting with Dr.

Kurth was to take place.     As noted, there exist genuine disputes

of material facts so as to preclude summary judgment in favor of

the defendants on plaintiff’s claims for compensatory damages.

            The issue of punitive damages is a different matter

altogether.     The question here is whether the conduct of CHOP or

any other defendant was sufficiently flagrant to meet the

standards for punitive damages under the various statutes

asserted.   Viewing the evidence in the light most favorable to

Dr. Denham, we conclude as a matter of law that no reasonable

juror could find that he is entitled to punitive damages.              The

Court will grant summary judgment in favor of the defendants in

this regard.

                                    V

            Neither CHOP nor CAA contests that they are Dr.

Denham’s employer for purposes of this lawsuit.         However, Penn

seeks summary judgment on the ground that it cannot be held

liable as plaintiff’s employer for any discriminatory conduct

alleged here.



                                  -12-
       Case 2:19-cv-00794-HB Document 32 Filed 07/08/20 Page 13 of 14



           In order to succeed on a claim for employment

discrimination under either federal or state law, a plaintiff

must establish an employment relationship with the defendant.

See Covington v. Int’l Ass’n of Approved Basketball Officials,

710 F.3d 114, 119 (3d Cir. 2013).         When there is a question as

to whether a defendant may be considered a plaintiff’s employer

for purposes of alleged discriminatory conduct, courts look to

whether the common law of agency would recognize a

master-servant relationship.       Faush v. Tuesday Morning, Inc.,

808 F.3d 208, 214 (3d Cir. 2015).         Specifically, a court must

determine whether the defendant had the right to control the

manner and means by which the plaintiff’s work was accomplished.

Id.   We consider the following non-exhaustive list of factors:

           the skill required; the source of the
           instrumentalities and tools; the location of
           the work; the duration of the relationship
           between the parties; whether the hiring
           party has the right to assign additional
           projects to the hired party; the extent of
           the hired party’s discretion over when and
           how long to work; the method of payment; the
           hired party’s role in hiring and paying
           assistants; whether the work is part of the
           regular business of the hiring party;
           whether the hiring party is in business; the
           provision of employee benefits; and the tax
           treatment of the hired party.

Id. (quoting Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318,

323-24).   The analysis generally turns on whether the defendant

paid the plaintiff’s salary, could hire and fire the plaintiff,


                                   -13-
      Case 2:19-cv-00794-HB Document 32 Filed 07/08/20 Page 14 of 14



and had control over the plaintiff’s daily employment

activities.   Id.   In the end, the totality of the circumstances

controls.

            It is true that Penn administered Dr. Denham’s

benefits, paid his salary, and issued his W-2 tax forms.

Nonetheless, CHOP hired Dr. Denham, reimbursed Penn for his

salary and benefits, had the authority to terminate him, and

managed his daily work activities.       There is no evidence that

Dr. Kurth was acting on behalf of Penn in his interactions with

Dr. Denham or that Penn was involved with or knew anything about

CHOP’s alleged discriminatory conduct toward Dr. Denham.          No

reasonable juror could find that Penn is liable, as Dr. Denham’s

employer, for any discrimination that occurred here.

            For these reasons we will grant the motion of Penn for

summary judgment on all Dr. Denham’s claims.




                                  -14-
